


110 HR 3293 IH: To direct the Secretary of Homeland Security to establish

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3293
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on the
			 Judiciary and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Homeland Security to establish
		  an Immigration and Customs Enforcement office in El Paso County,
		  Colorado.
	
	
		1.Establishment of ICE office
			 in El Paso County, ColoradoThe Secretary of Homeland Security shall
			 establish an Immigration and Customs Enforcement office in El Paso County,
			 Colorado, as described in the Immigration and Customs Enforcement report
			 completed pursuant to House Report 109–699 accompanying the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295). Any costs
			 associated with the establishment of such office shall, as described in the
			 Immigration and Customs Enforcement report, be funded within base resources of
			 United States Immigration and Customs Enforcement.
		
